Mr. Justice Robb
delivered the opinion of the Court:
The so-called pure food act is entitled, “An Act for Preventing the Manufacture, Sale, or Transportation of Adulterated or Misbranded or Poisonous' or Deleterious Poods, Drugs, Medicines, and Liquors,” etc. Sec. 7 defines adulteration of foods and drugs, respectively, as follows: In the ease •of drugs: (1) If a drug differs from the standard strength, «quality, or purity, unless the actual standard be plainly stated ■•upon the box or other container; (2) if its strength or purity •fall below the professed standard or quality under which it is sold. In the case of confectionery, which the act defines as a food, if it contains any mineral substances or poison, color, or ■flavor, or other ingredients deleterious or detrimental to health, «etc. In the ease of food, generally: (1) If any substance has been mixed or packed with it so as to lower or injuriously affect its quality or strength; (2) if any substance has been ■•substituted wholly or in part for the article; (3) if any valuable constituent of the article has been wholly or in part abstracted; (I) if it be mixed, colored, powdered, coated, or ¡stained in a manner whereby damage or inferiority is concealed; (5) if it contain any added poisonous or added deleterious ingredient which may render such article injurious to Jhealth; (6) if it consists, in whole or in part, of-a filthy, decomposed, or putrid animal or vegetable substance, or any portion ■■of an animal unfit for food, whether manufactured or not, or If it is the product of a diseased animal, or one that has died ■■otherwise than by slaughter.
Sec. 8. of the act covers misbranding. It is provided therein that no label shall bear any statement, design, or device “which .shall be false or misleading in any particular.”
*475A most casual reading of this pure food act discloses that the purpose of Congress in its enactment was the better protection of the people of this country from adulterated or •deleterious foods, drugs, medicines, and liquors. It is the duty •of the court, in interpreting such statutes, to keep constantly in mind the legislative intent, the evils sought to be overcome, .and, if possible, to give substantial force and effect to that intent. United States v. Corbett, 215 U. S. 233, 34 L. ed. 173, 30 Sup. Ct. Rep. 81; United States v. Cella, 37 App. D. C. 423. “It is the settled doctrine of this court,” said Mr. Chief Justice Shepard in District of Columbia v. Gardiner, present term [ante, p. 389], “that a liberal and reasonable construction shall be given these statutes in view of their remedial objects and purposes so as to affect the same.”
The first contention of appellants in the present case is that the act makes a distinction between adulteration which consists in adding to an article that which is not properly a part of it, and adulteration existing when some part of the article itself is not what it ought to be; in other words, “when .some part of the article, whether animal or vegetable, is filthy, decomposed, or putrid,—not that the article contains a substance of that character foreign to its proper ingredients or ■constituents.” In view of the finding of the court that the presence of worms, insects, and beetles in the condemned flour has produced a filthy condition thereof, it is unnecessary to determine whether appellants’ contention is well founded. Aside from the fact that the evidence from which this finding was made is not before us, it is matter of common knowledge that the presence of such a large number of worms, insects, and beetles in such a substance as flour would render the flour filthy in the general acceptation of that term. This flour was not to be fed to swine, but was to be sold for human consumption. Even conceding that the worms, insects, and beetles could be .separated therefrom, the flour would still be contaminated by reason of its contact with them, and it would still contain more *476or less husks and excreta from the worms,—that is, it would still .be filthy within the meaning of the act.
Appellants further contend that there was no evidence of the condition of the flour actually condemned by the decree. Of course it is not contended that it was necessary for the government to examine each of the large number of sacks of flour seized. The real contention, therefore, is that the samples-examined were not representative of those remaining. 35 Cyc. 701, defines a sample as “that which is taken out of a large quantity as fairly representative of the whole.” Whether a sample is fairly representative of the whole is a preliminary question to be decided by the trial court, and the decision then reached will not be revised in an appellate court unless the facts producing it are before that court,—and then only when' error clearly appears. Brown v. Leach, 107 Mass. 367. Of course, the situation may be such as to warrant- the trial court, in submitting this question to the jury. Lake v. Clark, 97 Mass. 347. In Origet v. Hedden, 155 U. S. 228, 39 L. ed. 130, 15 Sup. Ct. Rep. 92, the point was made that the appraisers had examined certain cases only, out of two importations of a large number of cases of lace. The court said: “If there was. a difference between the goods in the different cases of either importation, it is singular that the invoices are not. set forth in the record. The inference is a reasonable one that they showed the goods in each importation to be of the same character and value, so that the examination of one case would be sufficient for all. There is nothing to indicate the contrary.”' The cases relied upon by appellants involved facts materially different from the facts in the present case, and in no way qualify the general rule previously stated.
Upon this branch of the case, the trial court found: “Considering the testimony as presented, and the absence of testimony on behalf of the claimants, the court is forced to the-conclusion that if other samples had been taken and analyzed, their examination would have shown similar conditions to those in the four sacks actually examined.” The court further pertinently. observed that, if the claimants could have shown to the. *477contrary, it might be assumed they would have introduced evidence. It further appears from said opinion that the samples taken were “from each of said two lots described,” and it further inferentially appears that all the sacks seized “Were in a position to become affected by the dirt and filth from a stable near by.” In view of what appears in the court’s opinion as to the conditions surrounding the storage of this flour, the conclusion reached by the court from the testimony presented by the government,—which testimony is not before us,—and the failure of the claimants to present any evidence upon the point, we are clearly of the opinion that the samples examined must now be presumed to have been fairly representative of the two lots of flour. The decree will therefore be affirmed.

Affirmed.